Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. §112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “logic communicatively coupled to the memory” in claims 8, 11 and 12[1].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph limitation: the graphics pipeline apparatus 610 in Fig. 6, which is understood to be a part of a graphics processing unit (GPU). This GPU is a specialized GPU when it executes the flowchart shown in Fig. 8.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph (e.g., by amending claim 8 to recite: “...the logic implemented in one or more of configurable hardware logic or fixed-functionality hardware logic”); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 8-12, 14-18 and 20-24 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-25 of the US Patent 10,242,486 (Patent ‘486 hereinafter).
The following table shows in detail the correspondence between claim 2 of the present application and claims 1-3 and 5-7 of the patent ‘486. The mapping for other claims are also shown, but in less details.
Present Application
Patent ‘486
Claim 2. A computing system, comprising: 
a processor; and 
a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the computing system to: 
detect sound feedback information in environment information corresponding to a three-dimensional (3D) environment, the environment information including one more of virtual reality information or augmented reality information (VR/AR) to render one or more VR/AR scenes;









receive focus information for an observer observing the 3D environment; 



render a sound source, when detected in a non-focus area of the observer, as a first silhouette in a field of view of the observer, the field of view including an initial focus area; and 


adjust a head related transformation function (HRTF) based on one or more of an operating parameter or an observer action, the observer action including one or more of an eye gaze rotation, a gesture, or an auditory signal.
Claim 1: A system comprising:

a memory comprising n-dimensional environment information, the memory coupled to a processor;



feedback manager circuitry to detect feedback information;
Claim 3: ...wherein the environment information includes one more of virtual reality information or augmented reality information (VR/AR) to render one or more VR/AR scenes, wherein the VR/AR information includes one or more objects, surfaces, sounds;

Claim 6: ...wherein the ray tracing engine circuitry calculates vector paths for the feedback information using one or more of ambisonics sound field digital signal processing or ambiophonic soundfield digital signal processing;

Claim 3: ...wherein the observer monitoring circuitry monitors one or more of a gaze direction, a focus area, non-focus area or the location of the observer;

Claim 7: ... wherein the graphics pipeline apparatus renders at least one of a plurality of sound sources, when detected in the non-focus area, as a first silhouette in the field of view of the observer detected viewing an initial focus area;

Claim 5: ... wherein the graphics pipeline apparatus adjusts the rendering based on one or more the operating parameters, wherein the graphics pipeline apparatus is to adjust a head related transformation function (HRTF) based on one or more of the operating parameters.

Claim 6
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 7
Claim 8
Claims 8-10 and 12-13
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 14
Claims 14-16 and 18-19
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 20
Claims 20-22 and 24-25
Claim 21
Claim 22
Claim 22
Claim 23
Claim 23
Claim 24
Claim 24
Claim 25


The present application is also rejected under the nonstatutory double patenting with respect to US Patent 10,964,091 (Patent ‘091 hereinafter), as detailed in the following table.
Present Application
Patent ‘091
Claim 2. A computing system, comprising: 
a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the computing system to: 

detect sound feedback information in environment information corresponding to a three-dimensional (3D) environment, the environment information including one more of virtual reality information or augmented reality information (VR/AR) to render one or more VR/AR scenes;

receive focus information for an observer observing the 3D environment; 








calculate vector paths for the sound feedback information; 


render a sound source, when detected in a non-focus area of the observer, as a first silhouette in a field of view of the observer, the field of view including an initial focus area; and 

adjust a head related transformation function (HRTF) based on one or more of an operating parameter or an observer action, the observer action including one or more of an eye gaze rotation, a gesture, or an auditory signal.
Claim 1. An apparatus comprising:
logic coupled to the substrate, wherein the logic is implemented in one or more of configurable hardware logic or fixed-functionality hardware logic;


monitor one or more actions of an observer observing n-dimensional environment information, the environment information including feedback information;
Claim 3. ... wherein one or more of a gaze direction, a focus area, non-focus area or the location of the observer are monitored, wherein the environment information includes one or more of virtual reality (VR) information or augmented reality (AR) information to render one or more VR/AR scenes, wherein the one or more of VR information or AR information includes one or more objects, surfaces, sounds, or events;

Claim 6. ...wherein vector paths for the feedback information are calculated;


Claim 1. ... wherein the apparatus is to render at least one of a plurality of sound sources, when detected in a non-focus area, as a first silhouette in the field of view of the observer detected viewing an initial focus area;

Claim 5. ... wherein the apparatus is to adjust the rendering of the one or more VR/AR scenes based on one or more of the operating parameters.
Claim 4
Claim 6
Claim 5
Claim 1
Claim 6
Claim 1
Claim 8
Claims 1, 3, 5 and 6
Claim 10
Claim 6
Claim 11
Claim 1
Claim 12
Claim 1
Claim 14
Claims 7, 9, 11 and 12
Claim 16
Claim 12
Claim 17
Claim 7
Claim 18
Claim 7
Claim 20
Claims 13, 15, 17 and 18
Claim 22
Claim 18
Claim 23
Claim 13
Claim 24
Claim 13


Allowable Subject Matter
Claim(s) 2-25 are allowable if the nonstatutory double patenting rejections raised above are overcome.
The closest prior art to the instant invention is the US Publication 2018/0349088 by Leppänen et al. (“Leppänen” hereinafter). Leppänen discloses an apparatus configured to, based on a plurality of distinct audio sources visible in a current virtual or augmented reality (VR/AR) view, provide for control of audio mixing of various groups of the distinct audio sources in the VR/AR view, wherein the various groups is determined by automatic grouping of the distinct audio sources based on analysis of the type of audio from each of the distinct audio sources.
Another close prior art is the US Patent 9,530,426 to Wright et al. (“Wright” hereinafter). Wright discloses a conferencing system includes a near-eye display device that displays video received from a remote communication device of a communication partner. An audio stream is transmitted to the remote communication device. The audio stream includes real-world sounds produced by one or more real-world audio sources captured by a spatially-diverse microphone array and virtual sounds produced by one or more virtual audio sources. A relative volume of background sounds in the audio stream is selectively reduced based, at least in part, on real-world positioning of corresponding audio sources, including real-world and/or virtualized audio sources.
However, Leppänen and Wright, either alone or in combination, fails to teach or suggest the limitations as recited in independent claims 2, 8, 14 and 20 of the present application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] The Federal Register (Vol. 76, No. 27, page 7168, column 2, 2nd paragraph) states that “merely referencing a specialized computer (e.g., a ‘‘bank computer’’), some undefined component of a computer system (e.g., ‘‘access control manager’’), ‘‘logic,’’ ‘‘code,’’ or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function”.